Citation Nr: 0633601	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  95-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection of 
a chronic acquired psychiatric disorder.

2.  Whether appeal of the April 1995 rating decision denying 
the reopening of the claim for service connection for PTSD 
upon the submission of new and material evidence is timely.

3.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a gall bladder 
disorder, including as the result of exposure to the 
herbicide Agent Orange.

5.  Entitlement to service connection for a stomach disorder, 
including as the result of exposure to the herbicide Agent 
Orange.

6.  Entitlement to service connection for a skin disorder, 
including as the result of exposure to the herbicide Agent 
Orange.

7.  Entitlement to service connection for a thyroid disorder, 
including as the result of exposure to the herbicide Agent 
Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 1994, April 
1994, April 1995, and in October 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The issue of 
timeliness concerning the appeal of the April 1995 rating 
decision was taken into jurisdiction by a May 1999 Board 
remand.  The Board directed that the RO issue a statement of 
the case (SOC) as to this issue, and the RO complied in 
November 2004.  The veteran responded with a timely 
substantive appeal in January 2005.


In addition, the Board in May 1999 advised that the issue of 
service connection for a chronic psychiatric disorder 
involved an analysis of whether new and material evidence had 
been submitted, as the claim had been denied previously-most 
recently by an April 1992 rating decision.  Accordingly, the 
issue is phrased as described.  See Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

This case has been before the Board previously, as noted 
above, in May 1999 when it was remanded for further 
development, to include obtaining records from Social 
Security Administration (SSA).  The requested development 
having been completed, the case is now again before the 
Board.

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A transcript of the hearing has been 
made and is associated with the claims file

The issues of entitlement to service connection for a chronic 
acquired psychiatric disorder, and stomach, skin and thyroid 
conditions, including as the result of exposure to the 
herbicide Agent Orange, and including as the result of 
exposure to the herbicide Agent Orange, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder.  The veteran did not appeal 
this issue.

2.  The additional evidence received since the April 1992 
rating decision is new and material in that it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran perfected a timely substantive appeal from 
the April 1995 rating decision denying to reopen the 
previously denied claim for service connection for PTSD on 
the submission of new and material evidence.  

4.  A rating decision dated in January 2003 granted service 
connection for PTSD, based on findings of PTSD etiologically 
related to stressors experienced during active service in 
Vietnam.

5.  A rating decision dated in October 2004 severed service 
connection for PTSD.

6.  The grant of service connection for PTSD was not clearly 
and unmistakably erroneous.

7.  The medical evidence of record does not demonstrate that 
the veteran is currently diagnosed with a gall bladder 
disorder.


CONCLUSIONS OF LAW

1.  The unappealed April 1992 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2006).

2.  Evidence received since the April 1992 rating decision is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et seq., 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(effective prior to August 2, 2001).

3.  The veteran perfected a timely substantive appeal from 
the April 1995, decision denying to reopen the claim for 
service connection for PTSD on the submission of new and 
material evidence.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.200, 20.202, 20.302(b)(2), 20.303 
(2006).

4.  The October 2004 rating decision, wherein the RO severed 
service connection for PTSD was not proper; thereby 
restoration of service connection is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.105, 3.159 (2006).

5.  Service connection for a gall bladder disorder, including 
as the result of exposure to Agent Orange, is not 
appropriate.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In April 1992, the RO declined to reopen the previously 
denied claim for service connection for an acquired chronic 
psychiatric disorder.  The RO found that the veteran had not 
submitted new and material evidence to reopen the previous, 
October 1989, Board decision, which denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder on the ground that the evidence did no show that the 
veteran had manifested a chronic acquired psychiatric 
disorder during active service, that he had manifested a 
psychosis within one year after his discharge from active 
service, or that he had been diagnosed with PTSD.  The RO 
determined that medical evidence submitted since the October 
1989 Board decision did not establish either that the 
veteran's currently manifested psychiatric disorder had its 
onset during active service or was manifested within the one-
year following his discharge from active service, or that he 
had been diagnosed with PTSD.  The rating decision also 
denied entitlement to non-service connected pension.  The 
veteran appealed the denial of non-service connected pension, 
but did no appeal the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for an acquired chronic psychiatric disorder.  

Prior unappealed rating decisions are final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  When determining whether 
the evidence is new and material, VA must determined whether 
new and material evidence has bene presented under 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108; and if the claim is reopened, VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Specifically, under 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001), 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. As the 
veteran filed his claim e prior to August 2001, this 
regulation applies.  

Since the April 1992 rating decision, numerous VA and non-VA 
hospital and outpatient records showing diagnoses of major 
depression of long-standing duration, bipolar disorder, and 
PTSD have been obtained and/or submitted by the veteran and 
his representative.  In pertinent part, a statement from the 
veteran's treating private physician, proffered in May 2003, 
indicates that PTSD has been present since the veteran's 
service in Vietnam.  In addition, SSA records show a history 
of treatment for depression beginning in 1968.

This evidence is new in that it was not previously of record.  
In addition, construed in a light most favorable to the 
veteran, this evidence presents a basis for finding that the 
veteran is diagnosed with acquired psychiatric disabilities, 
to now include PTSD, that may have had their onset during the 
veteran's active service.  The evidence is therefore also 
material.

Accordingly, the Board finds that the previously denied claim 
for a chronic acquired psychiatric disorder is reopened.

II.  Timely Substantive Appeal

The provisions of 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005) 
direct, in pertinent part, that: (a) appellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished as prescribed 
in this section.  Each appellant will be accorded hearing and 
representation rights pursuant to the provisions of the 
statute and regulations of the Secretary, and (d)(1) where 
the claimant, or the claimant's representative, within the 
time specified in the statute files a NOD with the decision 
of the agency of original jurisdiction, such agency shall 
prepare an SOC.  (d)(3) Copies of the SOC prescribed in 
paragraph (1) will be submitted to the claimant and the 
claimant's representative, if there is one.  The claimant 
will be afforded a period of sixty days from the date the SOC 
is mailed to file the formal appeal.  This may be extended 
for a reasonable period on request of good cause shown 
(d)(3).  The agency of original jurisdiction (AOJ) may close 
the case for failure to respond after receipt of the SOC, but 
questions as to timeliness or adequacy of response shall be 
determined by the Board.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statements of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the VA in reaching the 
determination or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOCs.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed. 38 C.F.R. § 20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2006).

In April 1995, the RO issued a rating decision denying the 
claim to reopen the previously denied claim for service 
connection for PTSD based on the submission of new and 
material evidence.  The notification letter was dated in 
April 1995.  The veteran submitted an NOD in April 1995.  The 
veteran requested to present his arguments in a personal 
hearing before the local hearing officer sitting at the RO.  

In June 1995, the veteran notified the RO and his 
representative that he had been hospitalized for psychiatric 
care in May 1995 and, following discharge, was treated with 
electroconvulsive therapy (ECT) which was discontinued after 
a time because the veteran was not able to regain his memory.  
In January 1996, the veteran again requested a hearing.

Accordingly, the RO issued an SOC in February 1996.  
Accompanying the SOC, the RO issued another rating decision 
confirming its denial to reopen the claim.  In March 1996, 
the RO notified the veteran that his hearing had been 
scheduled in April 1996.  In April 1996, the veteran's 
representative notified the RO that the veteran was again 
hospitalized and requested that his personal hearing be 
cancelled and rescheduled after August 1996.  In June 1996, 
the veteran contacted the RO to again postpone his hearing, 
explaining that he had been hospitalized for inpatient PTSD 
treatment and, in the course of this treatment, was found to 
require heart surgery.  Based on notification from the VAMC 
that the veteran was hospitalized for 
detoxification/rehabilitation in March 1996, the RO 
rescheduled the veteran's personal hearing for September 
1996.

In September 1996, the veteran testified before a hearing 
officer sitting at the local RO concerning his claimed PTSD 
condition.  He submitted a personal statement and VA hospital 
records showing hospitalization from February through March, 
May through June, and in June 1996.  

In November 1996, the RO issued an SSOC that identified the 
issue of new and material evidence to reopen the previously 
denied claim for service connection for PTSD, among other 
issues then pending on appeal.  In response, the veteran 
submitted additional VA hospital records showing treatment 
for PTSD from September to October 1996.  In December 1996, 
the RO issued an SSOC indicating that the RO found the claim 
for service connection for PTSD to be reopened on the basis 
of the newly submitted VA hospital treatment records showing 
a diagnosis of PTSD.  However, the RO denied the claim for 
lack of a verifiable stressor.  

In January 1997, the veteran submitted a VA Form 9 as to his 
claim for service connection for PTSD.  Although the filing 
of this substantive appeal would appear to be timely under 
the provisions of 38 C.F.R. § 20.302(c), the Board is 
cognizant that the veteran had a simultaneous appeal as to 
the denial of a claim for service connection for an acquired 
chronic psychiatric disorder.  Special provisions apply in 
simultaneously contested claims.  Under 38 C.F.R. 
§ 20.302(b)(2), the veteran had only one year following the 
rating decision, or 60 days after issuance of the SOC to file 
his substantive appeal.  Since the SOC was issued in February 
1996, the veteran had only until April 1996-one year 
following the April 1995 rating decision-to timely perfect 
his appeal.  Under this analysis, the January 1997 
substantive appeal could not be recognized as timely under 
38 C.F.R. § 20.302(b)(2).

However, the analysis does not end here.

The Board finds that the veteran's representative's request 
for postponement of his hearing in March 1996-which had been 
requested for the purpose of presenting his arguments 
concerning his claim to reopen the previously denied claim 
for PTSD and which followed issuance of the February 1996 
SOC-may be reasonably construed as a request to extend the 
period of time allowed to submit his substantive appeal.  
This interpretation is supported by the RO's actions in 
allowing the veteran to reschedule his hearing and in 
continuing to list the issue as within its jurisdiction on 
the SSOC issued in November 1996.  

Finding that an extension for the filing of the substantive 
appeal was granted, the Board now turns to the question as to 
the length of that extension.  As the Board concurs with the 
RO's finding that the veteran's multiple hospitalizations 
between February and June 1996 constituted good cause to 
reschedule the requested personal hearing and the hearing was 
rescheduled in September 1996, it would therefore be logical 
to grant the extension in time for the filing of a 
substantive appeal to coincide with the rescheduled personal 
hearing.  The hearing was ultimately held on September 3, 
1996, at which time the veteran testified and submitted a 
statement as to why he believed service connection for PTSD 
was appropriate.  The Board this accepts the veteran's 
September 1996 testimony and statements as a timely 
substantive appeal as to the issue in question.  38 C.F.R. §§ 
20.303 (2006).

Accordingly, the Board concludes that the veteran timely 
appealed the issue as to whether new and material evidence 
has been submitted to reopen the previously denied claim for 
service connection for PTSD.

III.  Severance of Service Connection for PTSD

The issue before the Board is whether the RO's October 2004 
severance of service connection for PTSD was proper.  
Applicable law provides that service connection will be 
severed only where the evidence establishes that the grant of 
service connection was clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 C.F.R. § 
3.105(d) (2006).  Therefore, the underlying question is 
whether the RO's January 2003  rating decision, which granted 
service connection for PTSD, was clearly and unmistakably 
erroneous.  If so, the RO's October 2004 severance was 
proper.  If not, then, the veteran is entitled to restoration 
of service connection for PTSD.

With regard to what constitutes clear and unmistakable error, 
the Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court), in discussing another provision of 38 C.F.R. 
§ 3.105, stated that "it must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc)).

In order for there to be "clear and unmistakable error" 
under 38 C.F.R. § 3.105(d), there must have been an error in 
the prior adjudication of the claim.  See Russell v. 
Principi, supra.  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Id.  Graves v. Brown, 6 Vet. App. 166, 
170 (1994).

The law extant at the time included that service connection 
is granted for disability incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in combat with the enemy.  Where the 
veteran did not engage in combat or the claimed stressor is 
non combat-related, the record must contain service records 
or other credible supporting evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997) (corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In addition, the Court has indicated that a rocket 
or mortar attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the attack will be satisfactorily corroborated by 
his presence with his unit which was known to be generally 
exposed to the attack.  See Pentecost, supra.

The record at the time of the January 2001 rating decision 
contained numerous VA and non-VA inpatient and outpatient 
treatment records dating from 1970 to the time of the rating 
decision.  These records show, diagnoses of and treatment for 
depression in 1970, unipolar (endogenous) depression in 1976, 
possible manic depression in 1980, bipolar affective disorder 
in 1982, atypical bipolar disorder in 1983, severe recurrent 
mood depressive disorder without psychotic features in August 
1994, and PTSD and depression in 1996.  VA and non-VA 
hospital records reflect that the veteran has been 
hospitalized numerous times from 1979 to the present for 
these conditions, including for extensive, repeated ECT 
treatment.  Records from the SSA note a history of treatment 
for depression from 1968 and, in June 1991, found the veteran 
disabled due to diagnoses of atypical bipolar disorder and 
gastric ulcers effective in April 1990.  The Board observes 
that diagnoses of bipolar disorder and PTSD are shown by the 
medical evidence to continue to the present, with the most 
recent documentation provided by the veteran's treating VA 
psychiatrist in March 2006.  Treatment by ECT appears to have 
begun in 1986 and also continues to the present.  

Concerning the ECT treatment, the Board finds it is important 
to note findings gleaned during VA psychiatric evaluation 
prior to entry into a PTSD program in July 1999.  At this 
time, the reported continued flashbacks and nightmares about 
seeing the bodies of two friends who had been killed and of a 
civilian for whose death he felt responsible.  The veteran 
described the face of one of his friends has having been shot 
off.  The examiner observed the veteran to exhibit no 
evidence of formal thought disorder or organic impairment.  
Speech was spontaneous with normal inflection, but the 
veteran complained of poor memory related to his ECT 
treatment.  Affect was somewhat dysphoric and he expressed 
suicidal ideations.  The examiner diagnosed bipolar disorder, 
depressed, in partial remission and observed that while the 
reported stressor of witnessing the bodies of his dead 
friends was sufficient to cause PTSD, the veteran's reported 
symptoms involved primarily intrusive thoughts and nightmares 
without numbing or hyperarousal.  The examiner opined that it 
was possible the presence of depression and numerous ECT 
treatments had obliterated his ability to report the 
symptoms, even in the face of close questioning.

The record at the time of the January 2001 rating decision 
also contained several VA examination reports.

In 1986, the veteran reported flashbacks, unexpected thoughts 
and nightmares of Vietnam experiences, problems sleeping, 
dizzy spells, depression, nervousness, severe headaches and 
irritability, guilt at having survived, explosive aggressive 
behavior, social withdrawal, poor memory and concentration, 
and inability to maintain employment.  He then denied his 
thoughts and nightmares were about any traumatic event, and 
denied having survival guilt, avoiding the war, exaggerated 
startle response, or hypervigilance.  He stated his sleeping 
difficulties did not having anything to do with his Vietnam 
experiences and that changes in memory occurred following 
shock treatments.  The veteran reporting working as a courier 
for 8th Battalion, 26th Field Artillery during his service in 
Vietnam and described his stressors as involving exposure to 
combat (although not participating in combat directly) in two 
fire fights and being shelled once.  He saw wounded and dead 
American soldiers, and described his most traumatic event as 
a mortar attack on a remote base, Quang Tri, to which he had 
traveled as a courier.  The attack began while he was 
sleeping in the bunker and continued for one to two hours.  
He feared for his life and the next morning saw two dead 
bodies who were casualties from the attack.  The examiner 
diagnosed recurrent major depressive disorder, currently 
depressed, and symptoms of PTSD but opined that the veteran 
did not meet the criteria for PTSD.

In October 1991, the veteran reported additional symptoms of 
helplessness, hopelessness, and worthlessness and reported 
two serious suicidal attempts in the past.  The examiner 
noted that the veteran's descriptions of nightmare and 
flashbacks were very vague and diagnosed recurrent major 
depression, present for many years.  

In June 1993 the veteran reported additional symptoms of 
social isolation and withdrawal, exaggerated startle 
response, avoidance of crowds, anhedonia, decreased libido, 
and anxiety.  He admitted to abusing alcohol.  The examiner 
observed the veteran to exhibit considerable difficulty with 
concentration, short term memory, and capacity for abstract 
thinking and calculation.  Recurrent, severe major depression 
without psychotic features, dysthymia, and generalized 
anxiety disorder were diagnosed.

In June 1997, the veteran reported additional symptoms of 
homicidal ideation.  He also reported that he had killed 
three civilians while in Vietnam, including a woman.  He then 
described flashbacks, nightmares, and intrusive thoughts 
involving images of dead bodies, mostly of three civilians he 
reported that he killed, and especially the woman.  The 
veteran stated that thoughts of Vietnam were always present, 
and then he stated he did not kill anyone, especially not a 
woman.  The examiner diagnosed PTSD.  In a handwritten 
addendum dated in October 1997, the examiner noted he had 
reviewed the veteran's claims file.

VA examination was again conducted in June 1998 with review 
of the veteran's claims file.  The veteran reported no 
additional symptoms, but focused on two stressors in the 
interview.  He reported killing a civilian prostitute for 
trying to steal from him, and her family for witnessing the 
killing; and he reported witnessing a friend killed by a 
sniper at a radar site, and the wounding of another friend 
who survived but was transported out.  The examiner noted 
that the veteran had undergone clinical testing prior to the 
examination and noted that the results obtained from the 
Minnesota Multiphasic Personality Inventory-II were 
considered invalid due to over-exaggeration or a cry for 
help.  Testing for PTSD subscale was positive, but the 
validity was also questionable.  To the extent that the 
clinical results reflected any validity, the examiner opined, 
they showed that the veteran was having difficulties with 
self-identity, anxiety, depression with somatic concerns, and 
problems with socialization.  Review of the record suggested 
that the primary diagnosis was a bipolar or other mood 
disorder.  The examiner diagnosed possible bipolar disorder 
and major depression with PSTD, due to traumatic events as 
described.

Concerning the veteran's reported stressors, the evidence of 
record at the time of the January 2001 RO decision included 
numerous statements and testimony dating from 1984.  In 
summary, these documents reflect that the veteran stated and 
testified that he served as a postal/mail clerk and courier 
for Headquarters, 8th Battalion, 26th Artillery, while on 
active service in Vietnam.  He stated and testified that he 
delivered mail and classified messages to various bases and 
installations in Vietnam and, while never actually involved 
in combat, was exposed to it.  Specifically, he stated and 
testified that he was exposed to enemy fire during some of 
his trips, particularly to the radar sights and firebase 
sights, which were under constant enemy attack.  In one 
statement received in February 1992, he recalled two 
firefights, one at Chu Lai and one at Quang Tri, and stated 
he was not physically wounded but was emotionally 
traumatized.  He saw six infantry soldiers attached to the 
4th Infantry killed.  He stated that men from that unit 
supported him and others from ground attack at the radar 
sight at Quang Tri on or about February 10, 1969 where four 
were killed.  On or about March 28, 1969, the veteran stated, 
he was present at the Chu Lai radar sight during a mortar 
attack, and he saw another two soldiers dead.  He further 
stated that he saw a friend, a Specialist 4, wounded at Chu 
Lai radar sight in or around late March 1969, after a fire 
attack.  Overall, he stated and testified on numerous 
occasions that he saw many dead and injured soldiers.  He 
later stated, in a statement received in February 1999, that 
he directly observed others to be killed, including a friend, 
and that he viewed the body of a second friend.  The veteran 
stated and testified that he killed three Vietnamese 
civilians, a prostitute, her father and her brother.  The 
veteran on different occasions stated that he shot the 
prostitute because she was robbing him, and that he killed 
her in retaliation for the non-combat death of a friend.  He 
stated that he killed the other two civilians because they 
witnessed her death.  He also stated that he burned down a 
brothel, killing the three civilians inside.  

The record also included the veteran's service medical and 
personnel records and discharge documents.  Service medical 
records reflect that he reported being an easy worrier and 
difficulty sleeping at entrance to active service.  On 
several occasions during his active service he complained of 
bouts of weakness, dizziness, and difficulty sleeping.  He 
was treated with Valium and Librium.  He reported similar 
complaints at discharge, but no findings, defects or 
diagnoses were made.  Service personnel records reflect that 
the veteran served in Vietnam from October 1968 to October 
1969.  He was assigned to the HHC I FFORCEV as an offset 
pressman until December 1968, when he assigned to HHB 8th 
Battalion (TFT ACQ) 26th Artillery as postal clerk.  In May 
1969, he assumed duties as the unit mail clerk.  Service 
personnel records reflect that he held a clearance and was 
awarded the Army Commendation Medal for exceptionally 
meritorious service as battalion mail clerk for Headquarters 
and Headquarters Battery, 8th Battalion, 26th Artillery from 
December 1968 to September 1969.  The text of the citation 
reveals that the veteran was directly responsible for the 
delivery of mail to 25 locations throughout the II Corps 
Tactical Zone.  It is worth mentioning that the commendation 
observes that the veteran was not trained as a postal clerk 
yet achieved a level of professional performance such that he 
was awarded high ratings during two separate postal 
inspections.  A letter of commendation is also of record, and 
recognizes the veteran as a highly capable performer who 
passed a recent postal inspection with only a minor fault.  
Separation documents reflect that the veteran served 
honorably. 

Finally, the record includes an August 1997 statement 
proffered by the U.S. Army and Joint Service Environmental 
Support Group, Center for Research of Unit Records (CURR).  
CURR responded that they were not able to verify the single 
specific stressor provided for verification:  that of the 
mortar attack at Quang Tri in April 1969.  However, CURR 
noted that the Operational Reports/Lessons Learned (OR/LL) 
from XXIV Corps documented enemy attacks against Quang Tri 
occurring from May 11-19, 1969.  The report observed that the 
all U.S. installations in Vietnam were within enemy rocket 
range and most were within mortar range.  However, it was 
common for a veteran not to have been exposed to either, as 
most of the major U.S. installations were covered many square 
miles.  Further analysis with, presumably, more specific 
information, was required to verify the veteran's assertions 
of coming under fire at other locations in the course of 
performing his duties.  The report concludes that anecdotal 
incidents (i.e., such as seeing dead bodies and killing a 
civilian) although possibly true, are not researchable.  

The OR/LL provided is an excerpt without any headers.  The 
document reveals that the high point of enemy offensive 
action in May occurred in two phases from 11-3 May and 18-19 
May.  Widespread increase in attacks by mortar and rocket 
fire were experienced at Dong Ha, Quang Tri, and Vandegrift 
combat bases, Task Force Clearwater, C-1 and A-1 Bases, Fire 
Support Bases Russell and Thunder, Landing Zone Sparrow, and 
the Quang Tri lowlands.  Increases in enemy activity were 
also experienced at the end of May, and Operation Cameron 
Falls was initiated to counteract threats against Vandegrift 
Combat Base.  In early June, Combat Base Vandegrift and Fire 
Support Base Ticonderoga were again attacked.  16 Marines 
were lost and 65 were wounded.  Operation Utah Mesa was 
initiated in response.  The high point of enemy offensive 
action in June occurred from 17-19 June, when C-1 Base was 
attacked.  Dong Ha and Quang Tri Combat Bases again took 
rocket or mortar fire.  

A review of the January 2001 RO decision that granted the 
veteran's claim for service connection for PTSD reflects that 
the grant was based upon SSA records and VA hospital 
discharge summaries dating from 1992 through 1998, in 
addition to the evidence previously of record.  The RO's 
reasoning was that although CURR could not verify a 
particular incident reported by the veteran-the mortar 
attack at Quang Tri reported to have occurred in April 1969-
the OR/LL provided showed enemy fire in the vicinity of 
veteran's camp.  In addition, while the veteran's assertions 
that he saw dead bodies of other soldiers on more than one 
occasion, and the dead body of a friend, could not be 
verified, it was plausible.  The RO noted that the first 
confirmed diagnosis of PTSD was during a period of VA 
hospitalized in 1996.  The medical evidence then established 
that the veteran manifested the following symptoms 
attributable to his Vietnam experiences:  nightmares, sleep 
disturbance, depression, anxiety, and an inability to get 
along with other people  

The June 2004 proposal to sever service connection for PTSD 
is based on a VA examination conducted in November 2003 but 
also references a private medical statement dated in May 2003 
and VA outpatient treatment records dated from 2002 to 2004.  

The May 2003 statement is from the private physician who has 
been administered the prescribed ECT.  The physician notes 
that the veteran received ECT at least once monthly for 
symptoms of anxiety, sleep disruption, lack of energy, 
anhedonia, hopelessness, irritability, indecisiveness, 
ruminations, and difficulty concentrating.  His diagnoses 
were bipolar illness, PTSD, and longstanding recurrent, 
severe depression.  The physician observed that the veteran 
continued to be faced with occurrences of instability and 
deterioration.  While he required inpatient treatment less 
often as in the past, his ability to function was marginal at 
best, and his affective problems were compounded by PTSD that 
has been present since his service in Vietnam.  

VA treatment records from 2002 to 2004 reflect complaints of 
and treatment for diagnoses of bipolar disorder, PTSD, and 
alcohol dependence.  Entries include the veteran's report of 
the killing of three civilians at a brothel, finding out that 
a friend had been killed in combat, and the non-combat death 
of another friend.

The examination report notes that the examiner reviewed the 
claims file.  At the time of examination, the veteran stated 
he was not exposed to combat, and that he did not personally 
witness any mortar attacks.  He reported that he worked 
primarily as a print press operator and stayed at the 
military compound, only leaving for periods of rest and 
recreation.  He reported seeing dead people, but mostly 
people who had been murdered in the brothels.  He identified 
his most stressful experience as learning of a friend who had 
been killed in a brothel.    He stated that after this event, 
he boarded up the brothel and burned it down, killing three 
people.  He stated he did not see his friend's body (the 
Board notes that the individual identified is not one of the 
persons the veteran previously identified).  He expressed 
guilt over the brothel incident and grief over his friend's 
death but denied frequent intrusive memories about Vietnam.  
Rather, he said, he doesn't like thinking about Vietnam.  The 
examiner observed the veteran to be oriented times three. 
Memory was intact for immediate events but decreased for 
recent events and fair for events that were remote.  He 
exhibited mild psychomotor retardation but no significant 
flight of ideas, panic attacks or anxiety.  Thought processes 
were logical and sequential without delusions or 
hallucinations.  Speech was not significantly pressured, and 
he expressed no suicidal or homicidal ideation.  The examiner 
diagnosed bipolar disorder and alcohol abuse in remission and 
opined that the veteran did not meet the diagnostic criteria 
for PTSD.  The examiner explained that the veteran's 
stressors were not verifiable.  The veteran did not report 
being exposed to combat or ever coming directly in harms way, 
although he did report witnessing dead bodies; and his 
reported history was not consistent with the balance of the 
claims file.  Moreover, the dreams the veteran reported did 
not appear, in the examiner's opinion, to be severely 
distressing, and he exhibited no significant avoidant 
behavior, hypervigilance, or exaggerated startle response.  
Problems with sleep, anxiety, depression, irritability, the 
examiner opined, were easily explained by the bipolar 
disorder.  

Essentially, severance was based upon a "change in 
diagnosis," and more specifically, a change in the basis of 
the diagnosis.  The law is clear, however, regarding when a 
change in diagnosis may be accepted as a basis for severance 
action.  In such a case the examining physician or physicians 
or other proper medical authority must certify that, in light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  This 
required certified evidence is not part of the record in the 
instant case.

Moreover, even considering the examiner's assertions that a 
complete review of the record was contemplated in the 
diagnosis and opinion, the conclusions of the November 2003 
VA examination report would still be insufficient to support 
severance of service connection for two reasons.  First, 
concerning the veteran's previous and ongoing treatment by 
ECT, the examiner does not discuss the potential impact of 
the ECT treatments on the veteran's memory, despite the 
history presented in the claims file of the veteran's 
complaints and examiners' observations concerning this.  In 
particular, the examiner does not account for the 
possibility, reported in July 1999, that the depression and 
ECT treatment could be obliterating the veteran's ability to 
discuss his symptoms of PTSD.  The Board observes that the 
November 2003 report reflects findings of impairment in 
remote and long-term memory, yet the examiner used the 
veteran's self-recollection of stressors as a basis for 
finding that PTSD was no longer a valid diagnosis.  Second, 
the examiner stated that the diagnosis of PTSD was invalid 
because the stressors were not verifiable.  The opinion of a 
medical health care professional is not a sufficient bases 
upon which to establish, or de-establish, the occurrence of 
an inservice stressor.  See Cohen, supra; Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996)

The Board also notes that the veteran has submitted the 
statements of his treating VA psychiatrist, who stated in 
April 2004, September 2004, and March 2006 that she continues 
to treat the veteran for bipolar disorder and PTSD that is 
the result of trauma the veteran experienced and witnessed in 
Vietnam.  In April 2004 the physician observed that the ECT 
treatment the veteran requires has the side effect of severe 
cognitive impairment.  The veteran attempted to try 
alternative treatment with prescribed medications, but his 
response to the medications was poor.  Diagnoses of bipolar 
disorder and depression have been part of the record 
throughout, as described above, with PTSD appearing as a 
diagnosis in 1996.  It is recognized that PTSD as a diagnosis 
did not appear in the record until 1996, but the medical 
evidence clearly establishes that it has ultimately remained 
part of the veteran's overall disability picture from that 
time to the present.  

To the extent that the severance is based upon a lack of a 
verifiable stressor, the Board notes that the January 2001 
rating decision based the grant of service connection for 
PTSD on the veteran's assertions that he had witnessed seeing 
dead bodies and was exposed to rocket and mortar fire on 
bases he visited in the course of his duties as a mail 
courier.  CURR provided an OR/LL report establishing that 
bases at which the veteran asserted he was present were 
subjected to enemy attack, and the RO found the veteran's 
assertions of having witnessed dead bodies to be plausible.  
Service personnel records, described above, established that 
the veteran did operate as a mail courier, visiting 25 
separate installations in the commission of his duties.  
These records further demonstrate that the veteran's service 
was exemplary and honorable, and that he was recognized with 
the award of the Army Commendation medal.  The inconsistency 
of some of his accounts of stressors is troubling, but this 
information was present in the claims file at the time of the 
favorable January 2001 decision.  The RO has not obtained 
evidence showing that the veteran was not present at the 
bases to which he was sent.  There has been no subsequent 
evidence provided by CURR to indicate any change in its 
previous finding that the bases at which the veteran stated 
he was present were subjected to enemy and mortar attack.  As 
previously noted, the law at the time of the January 2001 
rating decision allows corroboration of the veteran's 
allegations of exposure to combat on the evidence of record 
at the time of the January 2001 decision.  See Pentecost, 
supra.  

The Board recognizes that some of the stressors the veteran 
claimed, i.e., killing the civilian prostitute and her 
family, would, if true, constitute willful misconduct.  In 
addition, the 1996 VA hospital record appears to base the 
diagnosis of PTSD on this particular stressor.  However, this 
stressor was never verified and, according to CURR, is not 
capable of verification.  Moreover, the medical evidence of 
record contains other reported stressors on which diagnoses 
of PTSD were based including the veteran's general exposure 
to rocket and mortar attacks, the death and wounding of 
friends, and the witnesses of dead and wounded soldiers.  The 
initial grant of service connection was not based on this 
stressor involving dead civilians, but was rather based on 
the veteran's exposure to combat including the witnessing of 
dead soldiers and exposure to enemy mortar and rocket fire.

The burden of proof necessary to severe entitlement to a 
service-connected benefit is upon the Government.  In this 
instance, although the November 2003 VA examination report 
finds that the veteran does not exhibit PTSD, this evidence 
does not rise to the level of clear and unmistakable error.  
Similarly, while the veteran appears in more recent VA 
treatment entries and examinations to focus on stressors that 
have not been verified-and, if they were, would constitute 
misconduct-and to deny directly experiencing mortar or 
rocket attacks and other combat-related stressors, this is at 
odds with service personnel and CURR records present in the 
claims file at the time of the January 2001 decision.  
Moreover, as noted above, the medical evidence also presents 
serious issues concerning the veteran's memory and cognitive 
abilities due to the ECT treatment he has undergone.  
Therefore, these findings also cannot rise to the level of 
clear and unmistakable error in the present case.

The Board must therefore conclude that the July 2004 and 
October 2004 rating decisions in which the RO proposed to and 
effectuated severance of service connection for PTSD were not 
proper.  Restoration of service connection for PTSD is 
therefore warranted.  

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Given the favorable nature of the 
outcome of the claims as to the reopening of the previously 
denied claim for service connection for an acquired chronic 
psychiatric disorder, timeliness of the appeal to the April 
1995 rating decision denying to reopen the previously denied 
claim for service connection for PTSD, and the claim for 
restoration of service connection for PTSD, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1994).

IV.  Service Connection for a Gall Bladder Disorder, 
including as Secondary to Exposure to the Herbicide Agent 
Orange

VCAA

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's claim for service connection was made prior to 
the effective date of the VCAA.  However, in the RO provided 
a VCAA letter in May 2006 informing the veteran of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with her 
authorization VA would obtain any such records on his behalf.  
She was asked to submit evidence, which would include that in 
her possession, in support of her claims.  In March 2006, the 
RO provided notice concerning the information and evidence 
required to establish an effective date and disability 
evaluation, should the claims for service connection be 
granted.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did before the undersigned Veterans 
Law Judge.  For these reasons, any procedural defect caused 
by the timing of notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, SSA records 
and private medical records.  The Board notes that the 
veteran has not been afforded recent VA examination for the 
claimed gall bladder condition.  Notwithstanding, as the 
medical evidence has not established that the veteran has a 
gall bladder disorder, and the veteran, as will be explained 
below, testified that he no longer has problems with his gall 
bladder, the Board finds it is not necessary to remand for 
further VA examination concerning this claim. 

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran has argued that he has a gall bladder disorder 
that is the result of active service, including as the result 
of exposure to the herbicide Agent Orange.  The Board 
observes that the veteran served in Vietnam, as noted 
previously in this decision.  In addition, he has been 
granted service connection for diabetes mellitus based on the 
presumption afforded for veterans who served in Vietnam.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, 
certain presumptions are granted for veterans who were 
exposed to the herbicide Agent Orange during service in 
Vietnam.  However, gall bladder disorder is not among the 
conditions for which presumptive service connection is 
available.  See 38 C.F.R. § 3.307, 3.309 (2006).  
Notwithstanding, the veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Orange. Brock v. 
Brown, 10 Vet. App. 155 (1997).

Service medical records show no findings of or treatment for 
a gall bladder disorder.  His reports of medical examination 
and history at entrance to discharge from active service, 
dated in November 1967 and October 1969, respectfully, show 
no diagnoses, defects, abnormalities or other findings 
concerning the veteran's gall bladder.

Medical evidence of record shows no treatment for or 
diagnosis of a gall bladder problem and, in July 2006, the 
veteran testified before the undersigned Veterans Law Judge 
that he no longer manifested a problem with his gall bladder.  

In the absence of evidence that the veteran has a gall 
bladder disorder, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As for the veteran's earlier statements that he manifested a 
gall bladder disorder, hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995). 

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim. The veteran as a layperson is not competent to 
offer an opinion as to a medical diagnosis, consequently his 
statements and testimony to the extent that he has a gall 
bladder disorder that is the result of his active service, to 
include the result of exposure to the herbicide Agent Orange, 
does not constitute medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the Board must reject 
the veteran's statements and testimony as favorable evidence 
that the veteran currently has a gall bladder disorder.  

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence of a current gall bladder disorder, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the- doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

New and material evidence has been presented to reopen the 
previously denied claim for service connection for an 
acquired chronic psychiatric disorder.  To this extent only, 
the claim appeal is granted.

A timely substantive appeal was perfected from the April 1995 
rating decision denying to reopen the veteran's previously 
denied claim for service connection for PTSD with the 
submission of new and material evidence.

Service connection for PTSD is restored.

Service connection for a gall bladder disorder is denied.


REMAND

By this decision, the Board has restored service connection 
for PTSD.  However, as above noted, the Board has further 
found that the RO presented new and material evidence to 
reopen the previously denied claim for service connection for 
an acquired chronic psychiatric disorder-arising from the 
veteran's disagreement with a May 1994 rating decision, and 
has found that the veteran timely appealed an April 1995 
rating decision declining to reopen the previously denied 
claim for service connection for PTSD.

The granted of service connection herein restored was 
effective from May1996.  This leaves the issue of whether 
effective date earlier than May 11, 1996 may be assigned for 
service connection to PTSD.  In addition, also at issue is 
whether service connection for a chronic acquired psychiatric 
disability other than PTSD, to include as the result of 
exposure to the herbicide Agent Orange, may be granted prior 
to such effective date that is ultimately established for the 
grant of service connection for PTSD.

These issues are remanded to the RO for appropriate 
development and adjudication.

In addition, the veteran also seeks service connection for a 
stomach disorder, a skin disorder, and a thyroid disorder, 
including as the result of exposure to the herbicide Agent 
Orange.  As above noted, it is established that the veteran 
has been exposed to Agent Orange.

The record shows that the veteran has been found to exhibit a 
gastrointestinal condition to include peptic ulcer disease 
and gastroesophageal reflux.  Records also document 
complaints of and treatment for a skin disorder, and for a 
glandular problem.  In his testimony before the undersigned 
Veterans Law Judge the veteran stated he had been diagnosed 
with a skin condition that his treating physicians stated 
they believed was related to his active service in Vietnam, 
and that test results had revealed continuing thyroid 
problems.  He testified that his treating physicians believed 
his stomach problems were more the result of nervousness.  By 
this decision, the Board has restored service connection for 
PTSD.

Given the foregoing, the Board finds that it would be helpful 
to obtain additional VA treatment records afford the veteran 
an examination to clarify the nature, extent, and etiology of 
his claimed stomach, skin, and thyroid conditions, to include 
review of the entire claims file.  38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify VA 
and non-VA treating physicians who have 
treated him for his claimed stomach, 
skin, and thyroid conditions.  Obtain all 
identified records, including any and all 
records of treatment from the VAMC in 
Columbus, OH, and any other VAMC the 
veteran may identify.  Obtain release of 
private medial records where appropriate.

2.  After completion of above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
stomach, skin, and thyroid conditions.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, the 
veteran's July 2006 testimony, and a copy 
of this remand, must be sent to the 
examiner for review.  The examiner should 
summarize the medical history, including 
the onset and course of any manifested 
stomach, skin, and thyroid conditions;; 
describe any current symptoms and 
manifestations attributed to the claimed 
stomach, skin, and thyroid conditions; 
and provide diagnoses for any and all 
stomach, skin, and thyroid pathology.

The examiner is requested to provide 
opinions for the following question:

Is it as likely as not that any 
manifested stomach, skin, and 
thyroid condition is in any way the 
result of his active service or any 
incident thereof, to include 
exposure to the herbicide Agent 
Orange?

Is it as likely as not that any 
manifested stomach condition is the 
result of the service connected 
PTSD?

The examiner is asked to provide a 
complete rationale for his or her opinion 
and, if an opinion cannot be made, to so 
state. 

3.  After undertaking all other 
development deemed essential, adjudicate 
whether an effective date earlier than 
May 11, 1996 may be assigned for the 
grant of service connection for PTSD and, 
after so determining, adjudicate whether 
service connection for an acquired 
chronic disability other than PTSD, 
including as the result of exposure to 
the herbicide Agent Orange, may be 
granted prior to the effective date 
established for the grant of service 
connection for PTSD.  In addition, after 
undertaking all other development deemed 
essential in addition to that specified 
above, readjudicate the veteran's claims 
for service connection for stomach, skin, 
and thyroid conditions, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


